Exhibit 10.1

 

THIRD AMENDMENT

TO

PARENT COMPANY AGREEMENT

 

This Third Amendment to Parent Company Agreement (this “Amendment”), dated as of
July 29, 2004, is entered into by and among Duke Energy Field Services
Corporation, a Delaware corporation (“DEFS Holding”), Duke Energy Field
Services, LLC, a Delaware limited liability company (the “Company”),
ConocoPhillips Company, a Delaware corporation (“COP”) and Duke Energy
Corporation, a North Carolina corporation (“Duke”).

 

WHEREAS, reference is made to that certain Parent Company Agreement by and among
the Company, DEFS Holding, COP and Duke dated as of March 31, 2000, as amended
by the First Amendment to Parent Company Agreement dated as of May 25, 2000 and
as further amended by the Second Amendment to Parent Company Agreement dated as
of August 4, 2000 (as so amended the “Parent Company Agreement”) (capitalized
terms used but not defined herein shall have the meaning given thereto in the
Parent Company Agreement); and

 

WHEREAS, the parties desire to amend the Parent Company Agreement as set forth
herein.

 

NOW, THEREFORE, for and in consideration of the mutual benefits to be derived
from this Amendment, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:

 

  1. Parent Company Agreement Amendment. The Parent Company Agreement is hereby
amended as follows:

 

(a) Section 5.1 of the Parent Company Agreement is hereby amended by deleting
Section 5.1 thereof and replacing it with the following in its place and stead:

 

“Section 5.1 Structure; Transfers. For the period from the date of this
Agreement until the consummation of the IPO, (i) Duke shall cause DEFS Holding
to own and hold all of Duke’s Company Interest, and (ii) Phillips shall cause
(A) PGC to own and hold all of Phillips’ Company Interest and no other assets or
liabilities and (B) PGCSI to own and hold all of the capital stock of PGC and no
other assets or liabilities.”

 

(b) Article V of the Parent Company Agreement is hereby amended by adding at the
end of such Article the following new Section:

 

“Section 5.4 Indemnity. Duke shall indemnify and hold harmless COP and its
Affiliates and the Company and its Affiliates (excluding Duke and Duke’s
Subsidiaries other than the Company and the Company’s Subsidiaries) from and
against the present value tax cost incurred by COP and its Affiliates and the
Company and its Affiliates (excluding Duke and Duke’s Subsidiaries other than
the Company and the Company’s

 



--------------------------------------------------------------------------------

Subsidiaries) in connection with any tax depreciation restart liability that COP
and its Affiliates may incur as a result of the restructuring or reorganization
of the Company by Duke if an IPO is consummated in the structure originally
contemplated by Duke and COP on the Closing Date.”

 

  2. Acknowledgement. Except as amended hereby, the Parent Company Agreement
shall remain in full force and effect as previously executed, and the parties
hereby ratify the Parent Company Agreement as amended hereby.

 

  3. Counterparts. This Amendment may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered (including by facsimile) to the other parties.

 

  4. Incorporation. The provisions of Sections 8.2 through 8.12 of the Parent
Company Agreement are hereby incorporated herein and shall be deemed to include
and/or apply to this Agreement, as appropriate.

 

IN WITNESS WHEREOF, each of the undersigned, intending to be legally bound, has
caused this Amendment to be duly executed and delivered on the date first set
forth above.

 

DUKE ENERGY FIELD SERVICES CORPORATION By:  

/s/ W. H. Easter III

Name:

 

W. H. Easter III

Title:

 

Chairman of the Board, President and CEO

 

DUKE ENERGY FIELD SERVICES, LLC

By:  

/s/ W. H. Easter III

Name:

 

W. H. Easter III

Title:

 

Chairman of the Board, President and CEO

 

DUKE ENERGY CORPORATION

By:  

/s/ Fred J. Fowler

Name:

 

Fred J. Fowler

Title:

 

President and COO Duke Energy

 

CONOCOPHILLIPS

By:  

/s/ John E. Lowe

Name:

 

John E. Lowe

Title:

  Executive VP, Planning, Strategy & Corporate Affairs

 

2